Exhibit 10.2




Schedule of Optionees and Material Terms

of Option Agreements dated February 10, 2006







Optionees

Shares

Grant

Date

Expiration

Date

Exercise

Price

           

Patrick M. Flynn

   7,500 

   2/10/2006 

   2/1/2011 

   37.80 

     

Eldon D. Dietterick

   6,000 

   2/10/2006 

   2/1/2011 

   37.80 

     

Richard T. Frey

   4,500 

   2/10/2006 

   2/1/2011 

   37.80 

     

Cynthia A. Barron

   3,000 

   2/10/2006 

   2/1/2011 

   37.80 

     

Christine A. Liebold

   500 

   2/10/2006 

   2/1/2011 

   37.80 

           




Note: The options vest in three equal annual installments, commencing on
February 10, 2007.












